            Case 1:20-cv-02334-AJN Document 18 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 6/25/2020




   Estate of Henry Saint Dahl,

                          Plaintiff,                                 20-CV-2334 (AJN)

                  –v–                                                      ORDER

  Pajares, Pena y Oria, S.L., et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

        Within one week of the date of this order, Plaintiff is hereby ordered to give a status

update regarding service on Defendants.

        The initial pre-trial conference currently scheduled for July 17, 2020 is hereby adjourned

sine die.

        SO ORDERED.

 Dated: June 25, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
